                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                     )
                                             )
v.                                           )      Criminal No. 17-30022-TSH
                                             )
(2) MIGUEL BETANCOURT,                       )
(3) ISAAC CARDONA,                           )
(4) RAFAEL CARDONA, SR., and                 )
(5) JOSE MARTINEZ,                           )
            Defendants                       )


              MEMORANDUM AND ORDER ON GOVERNMENT’S MOTION
                         FOR PROTECTIVE ORDER
                              (Dkt. No. 169)

       Four defendants, Miguel Betancourt, Isaac Cardona, Rafael Cardona, Sr., and Jose

Martinez, are charged by superseding indictment with conspiracy to distribute and possess with

intent to distribute cocaine and money laundering. Another individual, one Victor Hugo

Gonzalez, is also charged in the superseding indictment. He was arrested in California and

released pending trial on the basis of an unsecured bond signed by his parents. Gonzalez fled

and remains a fugitive. The court heard argument from the parties about entry of a protective

order at the March 13, 2019 final status conference and set deadlines for written submissions on

the question from the parties. Now before the court is the government’s Motion for Protective

Order (Dkt. No. 169). The government submitted a proposed protective order with its motion

(Dkt. No. 169-2). Two of the defendants submitted written oppositions to the government’s

motion (Dkt. Nos. 170, 171). For the reasons set forth below, the court grants the Government’s

motion. The government’s proposed protective order will be signed and entered as an order of

the court.

       I.      RELEVANT BACKGROUND



                                                   1
        
       The superseding indictment in the instant case arose out of a multi-year Title III

investigation into cocaine and fentanyl importation from Mexico to California, from where it was

distributed to other locations, including the Springfield, Massachusetts area. The government

represents, based on its investigation, that the Springfield-based activities of the drug trafficking

organization in which the defendants allegedly participated are but a small part of the

enterprise’s overall activities, which are the subject of continuing investigation in one or more

other districts. The Springfield defendants were arrested on March 21 and 22, 2018. On April

30, 2018, the government provided the defendants with automatic discovery, including but not

limited to the documents related to the Title III intercepts, including the intercepted

communications and the underlying applications and court orders. See Local Rule 116.1. In

June 2018, the government supplemented its automatic discovery, producing a majority of the

information it is required to produce under Local Rule 116.1. Since June 2018, the government

has made additional disclosures, modest in scope, as additional information has become

available. The government has not asked that any of the information it has produced thus far be

the subject of a protective order.

       With the initial pretrial conference approaching, the government seeks a protective order

in advance of producing a small amount of “sensitive materials obtained in the course of an

investigation outside of this District” (Dkt. No. 169 at 3). The government has not described the

nature of these materials in its motion but has offered to make the materials available for in

camera inspection by the court (Dkt. No. 169 at 3 n.1). Defendant Jose Martinez objects to the

entry of any protective order (Dkt. No. 171). Defendant Rafael Cardona, Sr., objects to so much

of the government’s proposed protective order as provides, in paragraph 4, that

       Prior to disclosing the Sensitive Discovery Materials to authorized persons, or the
       defendant, defense counsel shall make the person to whom they wish to disclose

                                                      2
        
       the Sensitive Discovery Materials aware of this Order and provide them a copy of
       it. In addition, prior to making any such disclosure, defense counsel shall ensure
       that the person to whom disclosure is to be made agrees to abide by the terms of
       this Protective Order and signs a copy of this Protective Order. Defense counsel
       shall maintain a list of persons to whom materials are disclosed and retain copies
       of the Protective Order signed by such persons. On motion and for good cause
       shown, the government may seek disclosure of the list of persons and copies of
       the Protective Order signed by such persons.

Dkt. No. 169-2 at 2, ¶ 4.1

       II.     APPLICABLE LAW

       Pre-trial discovery in criminal cases, “’unlike the trial itself, is usually conducted in

private.’” United States v. Smith, 985 F. Supp. 2d 506, 519 (S.D.N.Y. 2013) (quoting Citizens

First Nat’l Bank of Princeton v. Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999)).

“Because discovery is a private process between the parties to an action (even if governed by

specific rules and managed by trial judges), courts generally view the documents or materials

shared between them as outside the judicial function and therefore not presumptively

accessible.” Id. Indeed, the First Circuit has said that “there is no tradition of access to criminal

discovery.” United States v. Kravetz, 706 F.3d 47, 54 (1st Cir. 2013). For this reason,

“[p]rotective orders in criminal cases are not uncommon.” United States v. O’Keefe, Criminal

No. 06-0249(PLF), 2007 WL 1239204, at *2 (D.D.C. Apr. 27, 2007).

       Rule 16 of the Federal Rules of Criminal Procedure provides, in pertinent part, that a

court may, “for good cause, deny, restrict, or defer discovery or inspection or grant other

appropriate relief.” It is well-settled that good cause for a protective order precluding the public

disclosure of material produced in a criminal case requires a particularized and specific showing



                                                               
1
 The government’s memorandum refers to the above-quoted provision as appearing in paragraph
5 of the proposed protective order. In the proposed protective order attached to the government’s
motion, the provision quoted above appears as paragraph 4 (Dkt. No. 169-2 at 2).
                                                      3
        
of need. See United States v. Bulger, 283 F.D.R. 46, 52 (D. Mass. 2012) (citing United States v.

Luchko, Crim. No. 06-319, 2006 WL 3060985, at *3 (E.D. Pa. Oct. 27, 2006)). “Broad

allegations of harm, unsubstantiated by specific examples or articulated reasoning, do not

support a good cause showing.” United States v. Wecht, 484 F.3d 194, 211 (3d Cir. 2007).

Whether a protective order should enter, and what the terms of any such order should be, are

matters “’falling peculiarly within the discretion of the trial court.’” Bulger, 283 F.R.D. at 53

(quoting Public Citizen v. Liggett Group, Inc., 858 F.2d 775, 790 (1st Cir. 1988)). Courts should

take care, however, to ensure that the limits on dissemination imposed by a protective order are

no broader than necessary to accomplish the goals of the protective order. See Smith, 985 F.

Supp. 2d at 523-24.

       III.    DISCUSSION

       The government has produced most of the automatic discovery in this case without a

protective order. Its request for confidentiality as to a limited amount of information is narrowly

tailored and designed to protect against the dissemination of information that might jeopardize an

ongoing criminal investigation in another district.2 “As a general proposition, courts have

repeatedly recognized that materials . . . can be kept from the public if their dissemination might

‘adversely affect law enforcement interests.’” Smith, 985 F. Supp. 2d at 531 (quoting United



                                                               
2
  While the objecting defendants have not seen the material for which the government seeks
protection and thus cannot raise objections to limits on its dissemination based on its contents,
neither objecting defendant has requested that the court conduct the in camera inspection offered
by the government. Acknowledging that the government has the burden of demonstrating that
early disclosure of Rule 16 material could jeopardize an ongoing investigation in another district,
see Smith, 985 F. Supp. 2d at 531, in view of the nature of the case, which involves the alleged
distribution of controlled substances sourced from Mexico, and the fact that the government has
not sought confidentiality as to any other information turned over as automatic discovery, the
court accepts the government’s representations about the sensitivity of the information for which
it seeks protection and considers an in camera review unnecessary in these circumstances.
                                                     4
        
States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995); citing Lugosch v. Pyramid Co. of

Onondaga, 435 F.3d 110, 120 (2d Cir. 2006); United States v. Madoff, 626 F. Supp. 2d 420, 427

(S.D.N.Y. 2009); United States v. Park, 619 F. Supp. 2d 89, 94 (S.D.N.Y. 2009); United States v.

Bin Laden, No. S(7) 98 CR. 1023 LBS, 2001 WL 66393, at *2 (S.D.N.Y. Jan. 25, 2001); United

States v. Milken, 780 F. Supp. 123, 127 (S.D.N.Y. 1991)). The court infers from the

government’s representations that disclosure at this time of the information that would be subject

to the proposed protective order would reveal targets of investigation in another district who

might destroy evidence and, like the absent Gonzalez, flee to avoid prosecution if they knew they

were in the government’s sights. Because the government’s narrowly-tailored request for a

protective order to protect an on-going investigation in another district is justified, the court

rejects Mr. Martinez’s wholesale objection to entry of any protective order. See id.

       Mr. Cardona, Sr. objects to the terms in paragraph 4 of the proposed order that would

require defense counsel to obtain the signature on a copy of the protective order of any individual

to whom counsel shows confidential material that is the subject of the protective order and

maintain a list of individuals to whom confidential material is shown. He contends that the

provision in paragraph 4 which authorizes the government to seek disclosure of the list of

individuals for good cause shown is unduly burdensome (Dkt. No. 170 at 2). Mr. Cardona, Sr.,

apparently argues that there is a risk that requiring a third party to sign a copy of the Protective

Order before being shown Sensitive Discovery Material may chill the preparation of Mr.

Cardona, Sr.’s, defense (Dkt. No. 170 at 2). Mr. Martinez joins Mr. Cardona, Sr., in objecting to

this provision in the proposed protective order, apparently contending that the requirement that

Mr. Martinez keep a record of the individuals to whom Sensitive Discovery Material is shown




                                                      5
        
may turn defense counsel into a witness if the government “makes a determination that an

unlawful dissemination has occurred” (Dkt. No. 171 at 2).

       The court rejects Mr. Martinez’s complaint that entry of a protective order that requires

that defense counsel keep a record of those to whom Sensitive Discovery Material is shown is an

undue burden. First, this requirement applies to a very small amount of the automatic discovery

turned over to Mr. Martinez. The government has identified a compelling law enforcement

interest as a basis for the protective order, and, by pointing to Mr. Gonzalez’s immediate flight

following his pretrial release, supported its assertion that there are genuine risks that unknown

third parties will destroy evidence or flee from prosecution, compromising an investigation in

another district, if they learn of a pending investigation through the improper dissemination of

Sensitive Discovery Material. As a safeguard against the possible intrusion into the attorney-

client relationship envisioned by Mr. Martinez, the proposed protective order requires the

government to establish good cause to believe that any improper dissemination was linked to Mr.

Martinez before the court authorizes access by the government to the list of individuals to whom

Mr. Martinez’s attorney showed Sensitive Discovery Material. This procedure, to which Mr.

Cardona, Sr., objects on slightly different grounds, addresses the Government’s interests in

preventing unwarranted disclosure of protected materials while only minimally affecting the

defendants’ ability to prepare for trial. See generally, United States v. Lindh, 198 F. Supp. 2d

739 (E.D. Va. 2002); see also Smith, 985 F. Supp. 2d at 544-45. This is particularly true where

the protective order would only apply to a very small subset of the government’s automatic

discovery materials and those materials are represented to focus on an investigation in a district

other than Massachusetts. Absent a signature on a copy of the protective order, potential

witnesses and sources of information to whom the defendants show Sensitive Discovery Material



                                                     6
        
cannot be shown to be bound by the terms of the proposed protective order. Further, the

signature requirement is a useful reminder and reinforcement of the confidentiality obligation.

These considerations outweigh defendants’ objections to the signature requirement, which will,

therefore, remain a provision of the protective order.

         IV.    CONCLUSION

         For the foregoing reasons, the government’s motion for a protective order is GRANTED.

The court will enter the protective order proposed by the government as a separate order of the

court.

Dated: April 22, 2019                         /s/Katherine A. Robertson
                                              KATHERINE A. ROBERTSON
                                              U.S. MAGISTRATE JUDGE




          




                                                     7
          
